Title: To Thomas Jefferson from John George Baxter, 1 April 1807
From: Baxter, John George
To: Jefferson, Thomas


                        
                            Dear & Much Respected
                                    Sir
                            
                            Philada. County 1st. April 1807
                        
                        “A fool on Something great, at times, may Stumble
                         and Consequently be a good adviser,
                         on which for ever your wise men may fumble
                        
                      and never be a whit the wiser
                        
                      
                      Yes, I advise you for there’s wisdom in’t
                        
                      
                      never to rise Superior to a hint
                        
                      
                      the genius of each man with Keenness view
                        
                      
                      a Spark from this or that man Caught
                        
                      
                      
                      may Kindle, quick as thought
                        
                      
                      
                      a Glorious Bonfire up in you
                        
                        
                            Peter Pinder
                            
                        
                        
                            
                                 Simplisity, in Machenery, I have been taught by dear Bought
                                Experience, is the nearest way to Perfectabillity
                     Fortifying the Citys Towns and Harbours of the United States of America, against the powerfull pirrats of the Ocean, has ocupied the attention of the best men of our Country, the differet modes and various Reasonings upon the Subject I have preused and reperused—as a Sitizon of the world a freind to mankind, I am bound to do all the good I Can and to prevent all the bad,
                     upon these Express Conditions, that my name shall not be given to the world, and that I Can not derectly nor inderectly accept any Undertaking in the work, forther then giving my advise free of fee or Reward, in writing, Should it be thought practicable, I having a Busines to my wishes to atend to which is more then Sufficient to Suply all my wants that the United States will be Copenhagued by Great Bretian Sooner or Leater there remains not a Doubt in my Mind that She cannot be prevented on any plan hitherto proposed, at least that has Come under my Observation, is also Sertain   Philadelphia, N York N London and Boston I have been in, and I know they Can be Compleetly fortefyd against any power by Sea be them whom they May, and at Compairatively a triffling Expence, Where the Entry to any Harbour is Narrow and bounded on boath shores by Rock there is little or no Difficuly, let two or three or at the most five Strong Chains made of good American Iron Sufficently Strong and put them a Cross each of the enterys to the above mentioned places and a Ship of 140 guns my Just as well go against the even bound Shore the Chains may be ankered to the Botom by weghts of Cart Mettle to prvint any Ship from taking the Chainsass to Cutt them in the Middle with a Chain Made fast to the Anker and the other End of it to Each of the Cross Chains, the Chain to be of Sufficent length to let the Cross Chains come within a few feet of the Surface of the water at Spring tides, and the Machine at which the Chains are formed will regulate the Lowering the Chains at neep tides which Can be down by a very few hands at Each end of the Chains not more than three or four be the Chains as weghty as they may, Buys may also be placed at different places all aCross the Entrey to take almost all the weght, of the Middle of the Chains, off the Ends, Gun boats Could also be ankered within the Chains at point Blank distance and So Compleely Shut Ships out and when a French man of war or Merrchentman or freind of any Nation came wishing Enterance the people on the Shore at Each end of the Chains Can lower the Chains down to the botam and let them pass, Should any foe by Sea ever come to Philada, in the Vasenety of which I live, I will risk my Eternal Salvation, they Shall never go to Sea again without your permition, If this plan is adopted
                     it is idle for me to Say any thing about them landing—Burr, has shewd to America and the World what they have to Expect, when any of the Shores of any Entry is not rock a Strong Building under ground Can be made to fasten the Ends of the Chains too
                     Should any further Comunication be wished for from me Dress to Care of Wm. Duane Aurora office—. I can furnish a plan to lower and hist the Chains, & may God Long preserve your Judgement & your life for a Blessing to this happie Land is the canst prayer of P.T.O
                            
                        
                        
                            John Geo. Baxter
                            
                        
                        
                            PS If the plan is adopted would it not be advisable to keep it a Secret Untill the Chains are
                            redy
                        
                        
                            J. G. B
                        
                    